DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 06/21/2022 for application with case number 16/649,419 (filed on 03/20/2020), in which claims 16-31 were originally presented for examination.

Status of Claims
Claims 1-15, 20 and 31 have been cancelled. Claim 32 have been added as new claims (see claim objection below). Accordingly, claims 16-19, 21-30 and 32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2017 216 712.2, filed on 09/21/2017.

	Information Disclosure Statement
	The information disclosure statement(s) (IDS(s)) submitted on 03/20/2020, 08/31/2021 & 02/11/2022 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 06/21/2021 have been fully considered and are addressed as follows:
Regarding the Claim rejections under 35 USC §102(a)(2) & 35 USC §103: Applicant’s arguments regarding the rejections of the claims 16 & 17 as being clearly anticipated by the prior art of Shiratsuchi (PG Pub. No. US 2017/0305396 A1) have been fully considered. However, those arguments are not persuasive. Applicant asserts that:
“Shiratsuchi does not provide for a vertical distance measurement, nor for a horizontal distance measurement in a direction perpendicular to the travel direction of the rail vehicle.” (see Remarks pages 8-11; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the independent amended claims 16, and 17 apparently to overcome the current anticipation and obviousness rejections under §102(a)(2) and §103 as recited in the Non-Final Office Action mailed on 05/25/2022. Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claims 16 and 32 are objected to because of the following informalities:
Claim 16 recites “said at least one gap profile” in line 9. It should be “said ”. 
New claim 32 recites “Claim 31 (new)” in line 1. It should be “Claim 32 (new)” as claim 31 is cancelled in this amendment filed on 06/21/2022. No correction is required in response to this Office Action.
New claim 32 recites “the system” in line 2. It should be “the method”.
New claim 32 recites “the at least one sensor unit” in line 4. It should be “the .
Appropriate correction is required.

















Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 16-19, 21-30 and 32 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2017/0305396 A1 by Koji Shiratsuchi (which is found in the IDS submitted on 03/20/2020; hereinafter “Shiratsuchi”) in view of PG. Pub. No. US 2018/0037243 A1 to Danielson et al (hereinafter “Danielson”) 

As per claim 16, Shiratsuchi teaches an apparatus for detecting and optimizing a stopping point accuracy of a rail-bound vehicle (Shiratsuchi, in ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train [i.e., rail-bound vehicle] precisely at the stop target position), the apparatus comprising:

    PNG
    media_image1.png
    455
    913
    media_image1.png
    Greyscale

Shiratsuchi’s Fig. 1 (emphasis added)

at least one sensor unit to be arranged on the rail-bound vehicle (Shiratsuchi, in Fig. 1 [reproduced here for convenience] & ¶[0031], discloses a distance measuring device 7 that is onboard of the train 1 as illustrated in Fig. 1 , and Shiratsuchi, in Fig. 3 [reproduced here for convenience] & ¶¶[0041]-[0045], further discloses  a relative distance measuring device 203);
at least one evaluating unit connected to the at least one sensor unit (Shiratsuchi, in Fig. 2 [reproduced here for convenience] & ¶¶[0032]-[0040], discloses a correction amount computing unit 201, and Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201 and an average distance estimating unit 202);


    PNG
    media_image2.png
    690
    776
    media_image2.png
    Greyscale


Shiratsuchi’s Fig. 3 
 
said at least one sensor unit being configured to measure a vertical or horizontal spacing distance from a gap profile disposed at a stopping point to which the vehicle travels (Shiratsuchi, in Fig. 1: “Plurality of Markers” 8 [i.e., gap profile], Fig. 2 & ¶¶[0031]-[0040], discloses the relative distance measuring device 203 acquires information about the relative distance between the train 1 and the stop target position when stopped, and distances between the reference position of the train and the markers [i.e., gap profile] are obtained. Shiratsuchi, in Fig. 7 [reproduced here for convenience]: “Plurality of Markers 8”  [i.e., gap profile] & ¶¶[0079]-[0080], further discloses that by using the line sensor of the relative distance measuring device 203 [i.e., said at least one sensor unit] provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 provided in the station that are reference surfaces are measured to acquire distance information [i.e., a vertical or horizontal spacing distance from a gap profile disposed at a stopping point to which the vehicle travels]) and to transmit a measurement result of the spacing distance to said at least one evaluating unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 1000 measures a relative distance between the train 1 and the stop target position at the time of stopping [i.e., stopping point to which the vehicle travels] and computes the average of measured relative distances to output computed average distance information 21 to the correction amount computing unit 201 [i.e., said at least one evaluating unit]. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the relative distance measuring device 203 [i.e., said at least one sensor unit] provided outside the brake control device 200 measures the relative distance between the train 1 and the stop target position when stopped and outputs stop distance information 20); and 

    PNG
    media_image3.png
    664
    793
    media_image3.png
    Greyscale

Shiratsuchi’s Fig. 7 

said at least one gap profile being disposed:
on a rail that is traveled on by the vehicle or on a track adjacent the rail, wherein a vertical gap between said sensor unit and said gap profile is measured; or
on a surrounding wall adjacent the vehicle and located at the stopping point, wherein a horizontal gap (Shiratsuchi, in Fig. 1, Fig. 2 & ¶¶[0031]-[0040], discloses a plurality of markers 8 [i.e., gap profile] in a plane shape shown in FIG. 1. The relative distance measuring device 203 acquires information about the relative distance between the train 1 and the stop target position when stopped, and distances between the reference position of the train and the markers [i.e., gap profile] is obtained. Shiratsuchi, in Fig. 7 & ¶¶[0079]-[0080], further discloses that by using the line sensor of the relative distance measuring device 203 provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 [i.e., gap profile] provided in the station that are reference surfaces are measured to acquire distance information).
Shiratsuchi does not explicitly teach a horizontal gap defined by the spacing distance in a transverse direction perpendicular to a travel direction of the vehicle.


    PNG
    media_image4.png
    724
    1159
    media_image4.png
    Greyscale

Danielson’s Fig. 1B (emphasis added)
Danielson teaches, in Fig. 1A, Fig. 1B [reproduced here for convenience] & ¶¶ 47-49 that is was old and well known at the time of filing in the art of train automated control, a horizontal gap defined by the spacing distance in a transverse direction perpendicular to a travel direction of the vehicle (Danielson, in Fig. 1A, Fig. 1B & ¶¶47-49, illustrates schematics of a control system 150 for controlling a movement of a train 119 to a stop, at a stopping position in a station 2 without stopping anywhere else based on a reference system 100 having the origin 5, such that when the train moved to the stop at the stopping position, the train has a zero velocity at the stopping position. Danielson further discloses the current position 10 in Fig. 1A, wherein d10 of the train is determined as the distance of a specific point 8 of the train from the origin 5 [the spacing distance in a transverse direction perpendicular to a travel direction of the vehicle] of the reference system [i.e., gap profile]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Shiratsuchi in view of Danielson, as both inventions are directed to the same field of endeavor - train automated control and the combination would provide for a fully automatic train stopping control with a guarantee and/or an exact stopping precision (see Danielson’s ¶¶11-14).

As per claim 17, the claim is directed towards a system for ascertaining and optimizing a stopping point accuracy of a rail-bound vehicle that recites similar limitations performed by the apparatus for detecting and optimizing a stopping point accuracy of a rail-bound vehicle of claim 16. The cited portions of Shiratsuchi and Danielson used in the rejection of claim 16 teach the same system limitations of claim 17. Therefore, claim 17 is rejected under the same rationales used in the rejections of claim 16 as outlined above.




As per claim 18, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one sensor unit on said vehicle comprises at least two sensors for measuring the spacing distance (Shiratsuchi, in Fig. 1 & ¶[0031], discloses distance measuring device 7. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], also discloses a relative distance measuring device 203. Shiratsuchi, in Fig. 17 [reproduced here for convenience] & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors).

    PNG
    media_image5.png
    428
    1123
    media_image5.png
    Greyscale

Shiratsuchi’s Fig. 17

As per claim 19, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one sensor unit is disposed below a door of the vehicle (Shiratsuchi, in Fig. 15 [reproduced here for convenience] & ¶[0094], discloses a train having mounted therein a brake control device applied in an automatic train operation system according to the present invention and the configuration of a stop station. The automatic train operation system in FIG. 15 shows the train 1 includes a non-contact measuring device 2001 [i.e., at least one sensor unit] instead of the distance measuring device [i.e., at least one sensor unit] under the door as disclosed by the figure 15 reproduced here).

    PNG
    media_image6.png
    501
    955
    media_image6.png
    Greyscale

Shiratsuchi’s Fig. 15 (emphasis added)

As per claim 20, Canceled.

As per claim 21, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one evaluating unit is one of at least two evaluating units arranged on selected sides (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201, and an average distance estimating unit 202) and said at least one sensor unit is one of a plurality of sensor units connected to said evaluating units on the vehicle (Shiratsuchi, in Fig. 1 & ¶[0031], discloses distance measuring device 7. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], also discloses a relative distance measuring device 203. Shiratsuchi, in Fig. 17 & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors).
It would have been obvious to one of ordinary skill in the art of railway safety engineering before the time of invention to use two or more of Shiratsuchi disclosed distance sensors and/or evaluation units on each side of the train for redundancy and backup in case of sensor and/or evaluation unit failure.

As per claim 22, Shiratsuchi as modified by Danielson teaches the system according to claim 21, accordingly, the rejection of claim 21 above is incorporated. 
Shiratsuchi further teaches wherein each side of the vehicle is provided with at least two evaluating units (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201, and an average distance estimating unit 202) and also sensor units that are connected to said evaluating units (Shiratsuchi, in Fig. 1 & ¶[0031], discloses distance measuring device 7. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], also discloses a relative distance measuring device 203. Shiratsuchi, in Fig. 17 & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors).
It would have been obvious to one of ordinary skill in the art of railway safety engineering before the time of invention to use two or more of Shiratsuchi disclosed distance sensors and/or evaluation units on each side of the train for redundancy and backup in case of sensor and/or evaluation unit failure.

As per claim 23, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein an evaluating unit (Shiratsuchi, in Fig. 2 & ¶¶[0032]-[0040], discloses a correction amount computing unit 201, and Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 includes a correction amount computing unit 201 and an average distance estimating unit 202) and also a sensor unit that is connected to said evaluating unit (Shiratsuchi, in Fig. 1 [reproduced here for convenience] & ¶[0031], discloses a distance measuring device 7, and Shiratsuchi, in Fig. 3 [reproduced here for convenience] & ¶¶[0041]-[0045], further discloses  a relative distance measuring device 203. Shiratsuchi, in Fig. 17 & ¶[0097], further discloses the relative distance measuring device 203 shown in FIG. 17 computes the relative distance between the position of a train and the position of a station by using information obtained from one or more sensors). However, Shiratsuchi is silent on the said units being provided both on a first door and on a last door on each side of the vehicle.
It would have been obvious to one of ordinary skill in the art of railway safety engineering before the time of invention to use two or more of Shiratsuchi disclosed distance sensors and/or evaluation units on each side of the train two-directional vehicles for redundancy and backup in case of sensor and/or evaluation unit failure.

As per claim 24, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein the vehicle is a train (Shiratsuchi, in Fig. 1 “train 1” & ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position) and said at least one evaluating unit is integrated into a train safety computer of the vehicle (Shiratsuchi, in Fig. 2 “brake control device 1000”, and “correction amount computing unit 201” & ¶¶[0032]-[0040], disclose a correction amount computing unit 201. Shiratsuchi, in Fig. 3 & ¶¶[0041]-[0045], further discloses the brake control device 200 [i.e., train safety computer] includes the correction amount computing unit 201, and an average distance estimating unit 202).

As per claim 25, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one evaluating unit is configured for an automated correction of a braking curve of the vehicle (Shiratsuchi, in Fig. 2 & ¶¶[0034]-[0040], discloses the correction amount computing unit 201, having the sensor information 14 and the average distance information 21 inputted thereto, computes a correction amount to output a specifying value correction amount 22 to the instruction planning unit 1001. The instruction planning unit 1001 computes deceleration to be outputted by a brake device, using a deceleration model obtained by further adding a correction amount to a specifying value obtained, taking into account brake characteristics, from the sensor information 14 and the specifying value correction amount 22 so as to generate a brake specifying value 19 from the computed instruction deceleration to output. An approximate curve may be estimated from a group of points as the measuring results, and distances between the estimated approximate curve and the stop target point of the station or distances between the reference position of the train and the markers may be obtained. For example, the least-squares method can be used in estimating the approximate curve).

As per claim 26, Shiratsuchi as modified by Danielson teaches the system according to claim 25, accordingly, the rejection of claim 25 above is incorporated. 
Shiratsuchi further teaches wherein said at least one evaluating unit is configured for transmitting values concerning the automated correction of the braking curve of the vehicle to a control facility of the vehicle (Shiratsuchi, in Fig. 2 & ¶¶[0034]-[0040], discloses The correction amount computing unit 201, having the sensor information 14 and the average distance information 21 inputted thereto, computes a correction amount to output a specifying value correction amount 22 to the instruction planning unit 1001. The instruction planning unit 1001 computes deceleration to be outputted by a brake device, using a deceleration model obtained by further adding a correction amount to a specifying value obtained, taking into account brake characteristics, from the sensor information 14 and the specifying value correction amount 22 so as to generate a brake specifying value 19 from the computed instruction deceleration to output).

As per claim 27, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one gap profile has a shape selected from the group consisting of a rectangle,  (Shiratsuchi, in Fig. 1 [as shown the rectangle shape of the Plurality of Markers 8, Fig. 7 “Plurality of Markers 8” [i.e., gap profile] & ¶¶[0079]-[0080], discloses by using the line sensor of the relative distance measuring device 203 provided in the lead car of the train 1 as shown in FIG. 1, multiple plane-shaped markers 8 provided in the station [i.e., gap profile] that are reference surfaces are measured to acquire distance information of multiple spots).
Shiratsuchi’s Fig. 1 disclosed at least  the rectangle shape. It would have been an obvious matter of design choice to select a shape of gap profile that is “a triangle”, or “a trapezoid”, since applicant has not disclosed that the shape of the “at least one gap profile” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other gap profile shapes if the reflection properties can thereby be adjusted to the environment.

As per claim 28, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one gap profile is a structure (Shiratsuchi, in Fig. 1 & Fig. 7, discloses “plurality of markers 8” [i.e., gap profile]).
It would have been an obvious matter of design choice to select a structure of gap profile that is “a curved sheet metal”, “a synthetic material body”, and “a concrete molded part”, since applicant has not disclosed that the structure of the “at least one gap profile” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other gap profile structure if the reflection properties can thereby be adjusted to the environment.

As per claim 29, Shiratsuchi as modified by Danielson teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Shiratsuchi further teaches wherein said at least one gap profile (Shiratsuchi, in Fig. 1 & Fig. 7, discloses “plurality of markers 8” [i.e., gap profile]).
It would have been an obvious matter of design choice to use a gap profile that is “formed with steps on obliquely extending surfaces” since applicant has not disclosed that the structure of the “at least one gap profile” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other gap profile structure if the reflection properties can thereby be adjusted to the environment.

As per claim 30, Shiratsuchi teaches a rail vehicle (Shiratsuchi, in Fig. 1 “train 1” & ¶¶[0009]-[0011], discloses an automatic train operation system which can stop a train precisely at the stop target position), comprising an apparatus according to claim 16 [Shiratsuchi as modified by Danielson teaches the apparatus according to claim 16, accordingly, the rejection of claim 16 above is incorporated].

As per claim 31, canceled. 

As per claim 32, the claim is directed towards a method for ascertaining and optimizing a stopping point accuracy of a rail-bound vehicle that recites similar limitations performed by the apparatus for detecting and optimizing a stopping point accuracy of a rail-bound vehicle of claim 16. The cited portions of Shiratsuchi and Danielson used in the rejection of claim 16 teach the same method limitations of claim 32. Therefore, claim 32 is rejected under the same rationales used in the rejections of claim 16 as outlined above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        	

	/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661